       Case 1:19-cv-03852-AJN-DCF Document 83 Filed 10/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                  10/9/20
SOUTHERN DISTRICT OF NEW YORK


  Matthew Chamlin,

                         Plaintiff,
                                                                      19-cv-3852 (AJN)
                  –v–
                                                                           ORDER
  Johnson & Johnson, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

        The Defendants in this matter recently submitted via file transfer certain files in

connection to their Opposition to Plaintiff’s Motion for Class Certification that they seek to file

under seal. Defendants are hereby ordered to re-file these documents by CD, DVD, or a USB

drive, which shall be mailed directly to chambers. Defendants shall also ensure that Plaintiff has

access to these files.

        SO ORDERED.


 Dated: October 9, 2020
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
